 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHELLE-LAEL BRYANNA                             Case No. 1:19-cv-00847-JDP (HC)
      NORSWORTHY,
12                                                      ORDER TRANSFERRING CASE TO
                         Petitioner,                    SACRAMENTO DIVISION
13
             v.
14
      J. ESPINOZA,
15
                         Respondent.
16

17
            Petitioner, a state prisoner without counsel, seeks a writ of habeas corpus under 28 U.S.C.
18
     § 2254. Petitioner challenges the revocation of her parole by the Superior Court of Solano
19
     County, which is part of the Sacramento Division of the U.S. District Court for the Eastern
20
     District of California. The court will transfer this case to the Sacramento Division. See Local
21
     Rule 120(d), (f).
22
            Order
23
            1. This action is transferred to the U.S. District Court for the Eastern District of
24
               California, Sacramento Division.
25
            2. All future filings must be filed with the Sacramento Division:
26
                                   United States District Court
27                                 Eastern District of California
                                   501 “I” Street, Suite 4-200
28
                                                       1
 1                             Sacramento, CA 95814
 2
     IT IS SO ORDERED.
 3

 4
     Dated:     July 2, 2019
 5                                             UNITED STATES MAGISTRATE JUDGE
 6

 7

 8            No. 202
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                               2
